Case 9:16-cv-81871-KAM Document 618-3 Entered on FLSD Docket 04/09/2020 Page 1 of 5




                         Exhibit C
3/27/2020                                                              Gmail - Judge's ruling
paymun zargar <paymunzargar@gmail.com>
Judge's ruling
13 messages
Paymun <paymunzargar@gmail.com>                                                                             Mon, Jul 24, 2017 at 6:23 PM
To: Amy Paulick <Amy.Paulick@agc.maryland.gov>
Dear Amy,
The judge has finally ruled on all our motions to dismiss. I am attaching here the Court’s order on Ali’s arguments. Hope
the helps your investigation. I am still waiting for your investigator to contact me regarding the interviews. Please also let
me know when I can file the complaint with the Fund Protection Agency.
Regards,
Paymun
2017-07-22_[DE 161] Opinion and Order on Herischi Defendants_ Motion to ....pdf
75K




                                                                                 Case 9:16-cv-81871-KAM Document 618-3 Entered on FLSD Docket 04/09/2020 Page 2 of 5
Amy Paulick <Amy.Paulick@agc.maryland.gov>                                                                   Fri, Jul 28, 2017 at 10:37 AM
To: Paymun <paymunzargar@gmail.com>
Thanks so much, Paymun, I will review. I understand the interviews have been set up. Look forward to meeting you then.
Amy
Amy S. Paulick
Assistant Bar Counsel
Attorney Grievance Commission of Maryland
200 Harry S. Truman Pkwy, Suite 300
Annapolis, MD 21401
410-514-7051 (phone)
410-514-7055 (direct)
443-949-7445 (fax)
Amy.Paulick@agc.maryland.gov
Confidentiality Note: This email message and attachments contain information which is confidential and/or legally
privileged. The information is intended only for the use of the individual or entity named on this email. If you are not the
intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance
on the contents of this email information, is strictly prohibited and that the documents should be returned to me
immediately. If you have received this email in error or by accidental transmission, please notify me by return email or
telephone (410-514-7051) immediately, delete all electronic copies of this email and all attachments and destroy all hard
copies. Thank you.
[Quoted text hidden]
paymun zargar <paymunzargar@gmail.com>                                                                       Fri, Jul 28, 2017 at 10:38 AM
To: Amy Paulick <Amy.Paulick@agc.maryland.gov>
Yes, Amy, the interviews are set up for August 9 at 11. Are you going to be there?
Paymun
[Quoted text hidden]
Amy Paulick <Amy.Paulick@agc.maryland.gov>                                                                   Fri, Jul 28, 2017 at 10:39 AM
https://mail.google.com/mail/u/0?ik=f7806846a3&view=pt&search=all&permthid=thread-f%3A1573848198690347978&simpl=msg-f%3A1573848198690347978&…   1/4
3/27/2020                                                              Gmail - Judge's ruling
To: paymun zargar <paymunzargar@gmail.com>
Yes, I will. Will you?
[Quoted text hidden]
Paymun <paymunzargar@gmail.com>                                                                              Fri, Jul 28, 2017 at 10:42 AM
To: Omid Siamaknia <reza.siamaknia@gmail.com>, Reza <reza.salehin@yahoo.com>
Amy Paulick is going to be in your interviews too. She is very influential and it is very important that she is going to be in
your interviews.
Begin forwarded message:
[Quoted text hidden]
paymun zargar <paymunzargar@gmail.com>                                                                       Fri, Jul 28, 2017 at 10:42 AM
To: Amy Paulick <Amy.Paulick@agc.maryland.gov>
If the interviewees can handle the meeting without me, I won't be there. I will discuss it with them and let you know.
[Quoted text hidden]




                                                                                 Case 9:16-cv-81871-KAM Document 618-3 Entered on FLSD Docket 04/09/2020 Page 3 of 5
Amy Paulick <Amy.Paulick@agc.maryland.gov>                                                                   Fri, Jul 28, 2017 at 10:52 AM
To: Paymun <paymunzargar@gmail.com>
That is a great decision! I just finished reading it. Thank you again for forwarding!
Amy S. Paulick
Assistant Bar Counsel
Attorney Grievance Commission of Maryland
200 Harry S. Truman Pkwy, Suite 300
Annapolis, MD 21401
410-514-7051 (phone)
410-514-7055 (direct)
443-949-7445 (fax)
Amy.Paulick@agc.maryland.gov
Confidentiality Note: This email message and attachments contain information which is confidential and/or legally
privileged. The information is intended only for the use of the individual or entity named on this email. If you are not the
intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance
on the contents of this email information, is strictly prohibited and that the documents should be returned to me
immediately. If you have received this email in error or by accidental transmission, please notify me by return email or
telephone (410-514-7051) immediately, delete all electronic copies of this email and all attachments and destroy all hard
copies. Thank you.
-----Original Message-----
From: Paymun [mailto:paymunzargar@gmail.com]
Sent: Monday, July 24, 2017 7:23 PM
To: Amy Paulick <Amy.Paulick@agc.maryland.gov>
Subject: Judge's ruling
[Quoted text hidden]
paymun zargar <paymunzargar@gmail.com>                                                                       Fri, Jul 28, 2017 at 10:53 AM
To: Amy Paulick <Amy.Paulick@agc.maryland.gov>
Did you see how hostile the Judge is toward Ali Herischi? Do you think this could help us find n out Bar complaint?
https://mail.google.com/mail/u/0?ik=f7806846a3&view=pt&search=all&permthid=thread-f%3A1573848198690347978&simpl=msg-f%3A1573848198690347978&…   2/4
3/27/2020                                                               Gmail - Judge's ruling
[Quoted text hidden]
Amy Paulick <Amy.Paulick@agc.maryland.gov>                                                                    Fri, Jul 28, 2017 at 11:02 AM
To: paymun zargar <paymunzargar@gmail.com>
well, the Judge is a federal judge in Florida, and the Court of Appeals of Maryland has the _nal say on the
Maryland Rules, so in a way, “no.” But, certainly his interpretation is favorable to us, and that is always
helpful.
Amy
Amy S. Paulick
Assistant Bar Counsel
Attorney Grievance Commission of Maryland
200 Harry S. Truman Pkwy, Suite 300
Annapolis, MD 21401
410-514-7051 (phone)




                                                                                 Case 9:16-cv-81871-KAM Document 618-3 Entered on FLSD Docket 04/09/2020 Page 4 of 5
410-514-7055 (direct)
443-949-7445 (fax)
Amy.Paulick@agc.maryland.gov
Con_dentiality Note: This email message and attachments contain information which is con_dential and/or legally privileged. The
information is intended only for the use of the individual or entity named on this email. If you are not the intended recipient, you are
hereby noti_ed that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this email
information, is strictly prohibited and that the documents should be returned to me immediately. If you have received this email in
error or by accidental transmission, please notify me by return email or telephone (410-514-7051) immediately, delete all electronic
copies of this email and all attachments and destroy all hard copies. Thank you.
[Quoted text hidden]
paymun zargar <paymunzargar@gmail.com>                                               Fri, Jul 28, 2017 at 11:03 AM
To: Omid Siamaknia <Reza.siamaknia@gmail.com>, Reza Salehin <reza.salehin@yahoo.com>
---------- Forwarded message ---------
From: Amy Paulick <Amy.Paulick@agc.maryland.gov>
Date: Fri, Jul 28, 2017 at 11:02 AM
Subject: RE: Judge's ruling
To: paymun zargar <paymunzargar@gmail.com>
[Quoted text hidden]
paymun zargar <paymunzargar@gmail.com>                                                                        Fri, Jul 28, 2017 at 11:07 AM
To: Amy Paulick <Amy.Paulick@agc.maryland.gov>
https://mail.google.com/mail/u/0?ik=f7806846a3&view=pt&search=all&permthid=thread-f%3A1573848198690347978&simpl=msg-f%3A1573848198690347978&…   3/4
3/27/2020                                                              Gmail - Judge's ruling
I understand. I just noticed that the auto correction has butchered my brief question in the previous email, sorry! But kudos
to your conjecture to figure out what I asked!
Hope your trial went well.
[Quoted text hidden]
Amy Paulick <Amy.Paulick@agc.maryland.gov>                                                                   Fri, Jul 28, 2017 at 11:09 AM
To: paymun zargar <paymunzargar@gmail.com>
I just _nished a trial where all the witnesses only spoke Spanish (and I had to prepare them for trial in
Spanish), so a little auto-correct doesn’t bother me too much! I appreciate all your help and interest,
Paymun.
[Quoted text hidden]
paymun zargar <paymunzargar@gmail.com>                                                                       Fri, Jul 28, 2017 at 11:10 AM
To: Amy Paulick <Amy.Paulick@agc.maryland.gov>
Thanks, Amy!




                                                                                 Case 9:16-cv-81871-KAM Document 618-3 Entered on FLSD Docket 04/09/2020 Page 5 of 5
[Quoted text hidden]
https://mail.google.com/mail/u/0?ik=f7806846a3&view=pt&search=all&permthid=thread-f%3A1573848198690347978&simpl=msg-f%3A1573848198690347978&…   4/4
